NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1982
                                       ___________

                                In re: LUANNE MACRI,
                                               Debtor

                                 SARALYN MCQUEEN,
                                              Appellant
                                          v.

                                 LUANNE MACRI
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-14-cv-05053)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 22, 2016

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                            (Opinion filed: February 25, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Saralyn McQueen, proceeding pro se, appeals from an order of the United States

District Court for the District of New Jersey affirming an order entered by the United

States Bankruptcy Court for the District of New Jersey. We will affirm as well.

                                             I.

         In March 2007, McQueen brought a lawsuit against her neighbor, Luanne Macri,

in New Jersey court seeking damages for injuries she had sustained when Macri’s two pit

bulls attacked and bit her. The parties ultimately settled the matter for $21,886.53. In

April 2011, Macri filed a petition for relief under Chapter 7 of the Bankruptcy Code. At

that time, she had paid less than half of the settlement award to McQueen.

         On June 28, 2011, McQueen commenced an adversary action in the bankruptcy

case asking the court to declare Macri’s debt to her nondischargeable in accordance with

section 523(a)(6) of the Bankruptcy Code, which excepts from discharge any debt

incurred “for willful and malicious injury by the debtor to another entity or to the

property of another entity.” 11 U.S.C. § 523(a)(6). The Bankruptcy Court conducted a

trial to determine whether the settlement award satisfied the criteria of section 523(a)(6),

ultimately concluding that it did not. Accordingly, the Bankruptcy Court denied

McQueen’s request and declared the debt dischargeable. McQueen appealed to the

District Court. See 28 U.S.C. § 158(a). Following oral argument,1 the District Court

affirmed. McQueen now appeals to this Court.


1
    Macri did not appear at the argument.
                                              2
                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 158(d) and 1291.

“Our review of the District Court’s decision effectively amounts to review of the

bankruptcy court’s opinion in the first instance.” In re Hechinger Inv. Co. of Del., 298

F.3d 219, 224 (3d Cir. 2002). We review factual findings of the bankruptcy court for

clear error, while legal determinations are subject to plenary review. In re Fruehauf

Trailer Corp., 444 F.3d 203, 209-10 (3d Cir. 2006). “Factual findings may only be

overturned if they are completely devoid of a credible evidentiary basis or bear no

rational relationship to the supporting data.” Id. at 210 (internal alteration and quotation

marks omitted). The question of whether a debt correctly falls within section 523(a)(6) is

a question of law. In re Gerhardt, 348 F.3d 89, 91 (5th Cir. 2003).

       Section 523 of the Bankruptcy Code excepts from discharge “any debt . . . for

willful and malicious injury by the debtor to another entity or to the property of another

entity.” 11 U.S.C. § 523(a)(6). A debtor’s actions are willful and malicious under

section 523(a)(6) “if they either have a purpose of producing injury or have a substantial

certainty of producing injury.” In re Conte, 33 F.3d 303, 307 (3d Cir. 1994). The burden

is on the creditor to prove willful and malicious injury by a preponderance of the

evidence. Grogan v. Garner, 498 U.S. 279, 291 (1991).

       Upon review, we agree with the District Court’s determination that the Bankruptcy

Court did not err in denying McQueen’s request to declare the settlement award

                                              3
nondischargeable under section 523(a)(6). McQueen contends that the lower courts erred

in determining that she failed to demonstrate that Macri willfully and maliciously ordered

her dogs to attack her. According to McQueen, the dogs ran “directly at [her,] like

somebody sicced them on [her].” (Tr. 3/16/15, p. 4.) She also faults Macri for failing to

properly contain her dogs, for failing to apologize after the attack, and for having “no

compassion or value for human life.” (Br. 9.) We, like the District Court, sympathize

with McQueen for the injuries she sustained. But we agree with both the District Court

and Bankruptcy Court that McQueen did not meet her burden of demonstrating, by a

preponderance of the evidence, that Macri willfully and maliciously directed her dogs to

attack her; without any additional evidence to support her allegations, her belief that

Macri “sicced” the dogs on her is mere speculation.

                                            III.

       We have considered McQueen’s remaining arguments in support of this appeal

and conclude that they are meritless.2 Therefore, we will affirm the judgment of the

District Court.




2
 To the extent that McQueen accuses the District Court and Bankruptcy Court Judges of
bias, she provides no support for this contention. We have reviewed the record before us
and discern no bias.
                                             4